Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant, following a jury trial, of arson in the second degree (Penal Law § 150.15), criminal mischief in the second degree (Penal Law § 145.10) and two counts of criminal mischief in the third degree (Penal Law § 145.05), defendant contends that the evidence at trial, which was wholly circum*957stantial, was legally insufficient to sustain the jury’s verdict. We disagree.
A court reviewing the legal sufficiency of the trial evidence must determine "whether any valid line of reasoning and permissible inferences could lead a rational person to the conclusion reached by the fact finder on the basis of the evidence at trial, viewed in the light most favorable to the People” (People v Williams, 84 NY2d 925, 926). Applying that standard, we conclude that the evidence is sufficient to establish defendant’s guilt. The evidence establishes that defendant had a motive and an opportunity to set the fire (see, People v Landers, 107 AD2d 1022). Defendant had recently been asked to move out of the trailer, where he had been living with his estranged girlfriend, and defendant had argued with her the night before the fire. Although no one saw defendant set the fire, three witnesses heard and observed defendant’s car at the scene immediately before the fire broke out. In addition, a butane lighter and several books of matches were found in defendant’s car. Expert testimony also established that there was no accidental cause for the fire. Viewed in the light most favorable to the People, the circumstantial evidence is legally sufficient to establish defendant’s guilt (see, People v Williams, supra, at 926; People v Landers, supra).
Defendant’s remaining contentions are not preserved for our review {see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice {see, CPL 470.15 [6] [a]). (Appeal from Judgment of Steuben County Court, Purple, Jr., J.—Arson, 2nd Degree.) Present—Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.